Case 3:17-cv-03471-MAS-TJB Document 71 Filed 03/04/20 Page 1 of 1 PagelD: 2460

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

 

for the
District of New Jersey [|
FUTURE SANITATION, INC. )
Plaintiff )
Vv. ) Case No. 17-3471 (MAS) (TJB)
=VERGREEN NATIONAL INDEMNITY COMPANY, ete )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
fam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Bryan Aloia, Future Sanitation, INC. : of \

   
   

Date: 03/03/2020

 

Mey 's signature

_Keith A. McKenna 032811989 _

Printed name and bar number

96 Park Street
Montclair, New Jersey 07042

 

 

Address

Keith. mckenna@mcklaw.net
E-mail address

(973) 509-0050

Telephone number

(973) 509-0063
FAX number
